UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF GEORGIA

RONALD LEE COOPER Case No.: 1:21-CV-02526-LMM-CCB
Plaintiff/Pettioner

VS,

EQUIFAX INFORMATION SERVICES, LLC, ET AL. AFFIDAVIT OF SERVICE OF

Defendant/Respondent | SUMMONS; COMPLAINT; CIVIL COVER SHEET

Received by Dana Faulkner, on the 22nd day of June, 2021 at 11:08 PM to be served upon EQUIFAX INFORMATION
SERVICES LLC c/o Corporation Service Company, REGISTERED AGENT at 2 Sun Court Suite 400, Peachtree
Corners, Gwinnett County, GA 30992.

On the 23rd day of June, 2021 at 11:60 AM, |, Dana Fauikner, SERVED EQUIFAX INFORMATION SERVICES LLC

c/o Corporation Service Company, REGISTERED AGENT at 2 Sun Court Suite 400, Peachtree Corners, Gwinnett
County, GA 30092 in the manner indicated below:

CORPORATE SERVICE, by personally delivering 1 copy(ies) of the above listed documents to the named Corporation,
by Serving Corporation Service Company, REGISTERED AGENT, on behaif of said Corporation.

THE DESCRIPTION OF THE PERSON WITH WHOM THE COPY OF THIS PROCESS WAS LEFT IS AS FOLLOWS:
Who accepted service in accordance with social distancing requirements (placed the documents in a clearly
visible place at least six feet away from the subject and advised the subject to retrieve them after stepping away), -
with identity confirmed by subject stating their name, a black-haired black female approx. 25-35 years of age, 5'6”
-5'8" tall and weighing 140-160 Ibs. Alisha M Smith, Coordinator, Authorized to Accept.

Service Fee Total: $62.00

Per U.S. Code § 1746, I declare under penalty of perjury under the laws of the United States of America that the foregoing
is true and correct.

NAME: geen. — La Cha na ahr JUN 23 2024

 

   

Dana Fauikner “ Server ID # Date
Notary Public: Subscribed and sworn before me on this day of JUN 2 3 2021 in the year of 20
Personally known to me >< or identified by the following document:
Number/Reterence:
ee ey Type:
. A La (hits Notary Public for State of:
’ egunissy Se, Commission Expiration:
otary Public (Legal Signature FA ee %
PQ" yom, Bi 4
FSi yatte Bi:
Big VBLIC ‘s i
Oe, =
Pe 18, Mee S

ye

 

Page 1 of 1
Tracking #: 6072100732

IAAT

"F= REF: Cooper

 

 

 

 

 
